Citation Nr: 0513176	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1968

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran testified before the undersigned in 
February 2005, and a transcript of that hearing is contained 
in the claims folder.


FINDINGS OF FACT

1.  A low back disorder did not develop in service and is not 
otherwise related to service.  

2.  Arthritis of the low back was not present to a disabling 
degree within the first post-service year.  


CONCLUSION OF LAW

A low back disorder was not incurred in active military duty, 
and arthritis may not be presumed to have been incurred in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA letters in 
September 2002 and December 2004.  These development letters 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claim.  While the 
first letter erroneously informed the veteran that new and 
material evidence would be needed to reopen the claim (in 
fact, the prior determination had not become final), that 
error was corrected by adjudication on the merits by an 
October 2002 rating action, review on the merits in a 
February 2003 statement of the case, and by notification of 
needed development of the claim on the merits by the December 
2004 VCAA letter.  The December 2004 letter also informed the 
veteran with specificity what would be required for his claim 
for service connection to be granted, and explicitly asked 
the veteran to submit pertinent evidence he had, or inform of 
the existence of any additional evidence, that would further 
his claim, including in particular any medical evidence of a 
pertinent disease or injury in service, and an etiological 
relationship between that service disease or injury and his 
current low back disorder.  

While the veteran in his March 2003 VA Form 9 requested a 
central office Board hearing, by a waiver signed in February 
2005 he accepted a substitute video conference hearing.  That 
hearing was conducted before the undersigned Veterans Law 
Judge of the Board in February 2005.  A transcript of that 
hearing is contained in the claims folder.  

The claims folder contains VA treatment records for his back 
disorder beginning in January 2001, as well as private 
treatment records from the Cape Fear Valley Health System, 
received in September 2002, and an August 2002 letter from 
Dr. Livingston, a private treating physician.  That August 
2002 letter provided details of Dr. Livingston's evaluation 
of the veteran, and informed that he had only treated the 
veteran since March 2002.  

As detailed below, the veteran testified in February 2005 
that past private treatment records from Dr. Herbert W. Vicks 
were unobtainable, that no past employment records contained 
any documentation of his back disorder, and that there were 
no additional records of treatment for his back disorder to 
be obtained.  The veteran in July 2003 submitted a statement 
from an acquaintance to the effect that that acquaintance had 
worked for Dr. Vicks beginning in 1975, and had buried the 
physician's records at his request, to preserve the privacy 
of those records.  Thus, based on the veteran's own 
statements and those of his acquaintance who had worked for 
Dr. Vicks, and without information to the contrary in the 
claims folder, the Board concludes that there is no 
reasonable possibility that further development will produce 
additional medical records pertinent to the claim.
 
Additionally, while it is true that the veteran was not 
afforded a VA examination to address the etiology of his 
claimed back disorder, the Board observes that there would be 
no basis for concluding that the veteran had a back disorder 
dating to service or otherwise related to service, other than 
based on the veteran's own narrative.   An examination 
showing current back impairment would have to contain 
speculation as to etiology.  The veteran has himself 
testified to the absence of medical evidence from service or 
proximate in time to service which would document the 
existence of a back disorder from that time.  Because any 
medical opinion would depended on the veteran's narrative for 
the question of etiology related to service, since there is 
no clinical data of any link between service and a low back 
disorder, that medical opinion would not be cognizable, and 
hence could not further the veteran's claim.  A medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A claimant must 
establish that he has suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or to obtain a medical opinion under 
38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  Thus, the VCAA does not 
require a VA examination or nexus opinion in this case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA 
letter was afforded the veteran in September 2002, after 
initial adjudication of the claim in September 2001.  
However, as discussed above, the RO subsequently 
readjudicated the claim in October 2002, and issued a 
statement of the case in February 2003, afforded the veteran 
an additional development letter in December 2004, and 
afforded him a video conference hearing in February 2005.  
The Board finds that there was no prejudice to the veteran in 
this failure to adhere to the strict requirement of VCAA 
notice prior to initial RO adjudication, since the veteran 
was afforded ample opportunity to remedy deficiencies in his 
claim, and was afforded all required assistance for that 
development.  The Board notes that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are also applicable, including 
provisions pertaining to when notice is issued.  In this 
instance, however, the Board finds that the appellant was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  



Service Connection Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2004).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records are silent of any injury to the low 
back or disorder of the low or complaints of low back pain.  
The veteran's service separation examination in June 1968 
found his spine to be normal.  On the report of medical 
history completed at the time of separation examination, 
appellant denied a history of recurrent back pain.  The 
veteran has alleged in testimony, as detailed below, that he 
injured his low back at the same time that he fell and 
injured his right leg.  A May 1968 record of treatment for 
laceration of the right leg contains no mention of back pain 
or back injury.  An associated May 1968 x-ray report informs 
that the veteran hit his right leg on a rock while jumping 
across a stream.  No associated bone injury was found.  The 
laceration itself was likely minor, since there is no record 
of treatment with stitches, and the veteran's service 
separation examination report and service report of medical 
history, both prepared less than two months after the 
laceration, include no record of the laceration or of any 
resulting scar.  

At his February 2005 hearing before the undersigned, the 
veteran testified that he slipped and fell while crossing a 
stream during service while stationed at Fort Hood, Texas, 
injuring both his low back and right leg.  He added that this 
occurred after he returned from his tour of duty in Vietnam.  
He testified that he was not then treated for his low back 
because he then only had slight low back pain, and was then 
treated for the right leg because there were visible injuries 
to the leg.  He noted that he was taken to a hospital for his 
right leg, where he was treated but not admitted, and put on 
light duty.  He testified that while he had low back pain at 
the time, he did not come to believe that there was anything 
wrong with his back until he separated from service.  

The veteran testified that he first sought treatment for his 
low back approximately six months after separation from 
service, from Dr. Vicks.  He related that his back pain was 
excruciating when sought that first treatment, with pain then 
also present in his hip and legs.  He reported that the 
physician did not take X-rays, but did treat the condition 
with medications for pain and inflammation.  He testified 
that Dr. Vicks had since died and his records had been 
destroyed, and hence records of those treatments were 
unavailable.  The veteran noted that he had no idea how the 
low back condition became so severe after service when it had 
such a mild onset.  He added that he had no back pain at the 
time he separated from service.  He testified that he was 
treated for another year or year-and-a-half after the initial 
visit with Dr. Vicks, and was thereafter treated 
intermittently.  He added that his low back pain had again 
become excruciating over the past four to five years, with 
painful episodes more frequent and more severe.  He testified 
that he first had X-rays taken for his back at the 
Fayetteville VA Medical Center (VAMC) in 2001, when he was 
admitted for treatment of his back disorder.   

The veteran testified that he had lost jobs due to his back 
disorder.  However, he added that there were no employment or 
disability-related records that would show a back disability.  
He also added that to his knowledge, all available, pertinent 
records had already been obtained and associated with the 
claims folder.  

Recent VA treatment records show complaints and treatment for 
chronic back problems, with VA treatment beginning in January 
2001.  

The veteran was hospitalized at the Fayetteville VA Medical 
Center (VAMC) in January 2001 for radiating pain on the right 
and down both legs anteriorly.  X-rays of the lumbosacral 
spine showed satisfactory alignment without compressions and 
with disc spaces maintained.  There was narrowing and 
sclerosis of the upper part of the right sacroiliac joint.  A 
bone scan showed soft tissue infection or inflammation in the 
right psoas region.  

At an August 2001 VA Agent Orange examination, the veteran 
reported working as an auto body repair person for the past 
30 years.  A history was noted of treatment for degenerative 
disc disease at L4-L5 since early in 2001.  Current 
medications included Indocin for degenerative disc disease.  
The veteran reported having back pain which bothered him 
constantly and was worse since last year.  The examiner noted 
documented degenerative disc disease with protrusion at L4-L5 
with mild spinal stenosis, to be treated with physiotherapy 
and a  back brace.  Current symptoms included intermittent 
leg numbness without motor symptoms.  On examination, the 
lumbosacral area was slightly tender with limited flexion.  
The examiner assessed degenerative joint disease of the 
lumbosacral spine with slight neuropathy.  

A September 2001 VA treatment record for low back pain notes 
the veteran's history of low back pain intermittently for the 
past 20 years, significantly worse since January 2001.  Other 
VA treatment records include treatment for complaints of low 
back pain, and for degenerative disc disease, with treatment 
records for his low back up to September 2002 contained 
within the claims folder.

In September 2002 the veteran submitted private treatment 
records from the Cape Fear Valley Health System, showing 
medical treatment dated between March 2002 and August 2002, 
for low back pain.  A treating physician noted the veteran's 
self-reported 30-year history of low back pain.  Based on 
medical findings, low back pain and hip pain were assessed.  

Also in September 2002, the veteran submitted lays statements 
from a friend of 35 years; an aunt of the veteran's wife; a 
niece, a family friend since 1972; the veteran's wife, who 
has known him more than 25 years; and an acquaintance of the 
veteran since grade-school.  The friend of 35 years informed 
that the he had seen the veteran at a Christmas gathering in 
December 1968, and then observed the veteran to be suffering 
from back pain.  That friend stated that at that time in 1968 
the veteran had told him that he fell and damage his back 
during training at Ft. Hood.  That friend also reported 
observing difficulties the veteran had with back pain over 
the years since that time.  

The veteran's wife's aunt informed that as long as she could 
remember the veteran had suffered from back problems.  The 
veteran's niece also reported observing the veteran's back 
problems for a number of years.  The family friend since 1972 
also reported seeing the veteran with back trouble.  The 
veteran's wife reported that the veteran had had trouble with 
his back when they were courting, five years prior to their 
marriage in 1980.  The grade-school acquaintance informed 
that the veteran did not have back trouble until he enlisted 
in the military.  

However, the Board notes that all these lay observations are 
not medical diagnoses of a back disorder.  Lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  These lay observations also do not 
point to medical treatment or diagnosis in service, or 
otherwise provide cognizable evidence that the veteran's 
current low back disorder began in service or is otherwise 
causally related to service.  

Similarly, the veteran's own statements as to medical 
disability in service or post service are not competent to 
establish the existence of the veteran's claimed low back 
disorder either in service or shortly after service.  While 
the veteran has testified to treatment for his low back 
disorder by a physician within a year of service separation, 
he has conceded that there are no extant records of that 
treatment.  Lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis; competent medical evidence is required. See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Regarding the 
veteran's testimony about an assessment a now-deceased 
physician may have made when treating the veteran shortly 
after service, the Court, in addressing such evidence, has 
held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The veteran 
has testified that he injured his back in service at the same 
time he injured his right leg.  But again, the veteran's lay 
testimony as to a back injury or disorder at that time cannot 
serve to support the claim, because medical evidence would be 
required.  There are no work, medical, or other 
contemporaneous records which confirm or support the lay 
recollections recorded years after the events in question.

The veteran has also submitted an August 2002 opinion by Dr. 
Livingston, a private treating physician, to the effect that 
his current back disorder is consistent with his history of 
old injury to the back in service.  That physician informed 
that he had known and treated the veteran since March 2002.  
That physician relied for this etiological opinion related to 
service, on the veteran's personal account of that injury in 
service, since there is no independent evidence of that 
injury.  Further, without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  Because the veteran's 
statements as to an injury in service are not cognizable as 
medical evidence of injury or disorder in service to support 
the claim, the opinion of Dr. Livingston, relying as it does 
on the veteran's narrative, also cannot serve as cognizable 
medical evidence to show inservice incurrence.  

The veteran does not contend that he injured his low back in 
combat in Vietnam.  Rather, he has testified that he injured 
it while stationed at Ft. Hood, Texas, after returning from 
Vietnam.  Consequently, the veteran is not entitled to 
presumptions afforded to veteran who sustain injuries while 
engaged in combat with the enemy.  See 38 C.F.R. § 1154(b) 
(2004).

Thus, the case as presented contains no competent medical 
evidence of a back disorder either in service or for years 
post service.  The earliest medical evidence the veteran has 
presented of a low back disorder is dated in January 2001.  
The veteran's service medical records, including his service 
separation examination in June 1968, are entirely silent 
about any back disorder or injury to the back.  At his Agent 
Orange examination in August 2001 the veteran reported 
working for the past 30 years as an auto body mechanic, a 
physically demanding line of work which could be precluded by 
a prior low back disorder, and which itself may precipitated 
a low back disorder.  The preponderance of the (cognizable) 
evidence is thus against the veteran's claim of entitlement 
to service connection for a low back disorder, either on a 
direct basis, or based on a first-year-post-service 
presumption for arthritis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


